PER CURIAM
Antonio Alfred Lumpkins ("Defendant") appeals from the Judgment upon his convictions following a jury trial for two counts of statutory sodomy in the second degree, in violation of Section 566.064 RSMo 2000. Defendant was sentenced to concurrent terms of five years of imprisonment and placed in the Sexual Offender Assessment Unit. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts *688and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).